Exhibit 10.4

 

kimco realty corporation
2020 equity participation PLAN

 

PERFORMANCE SHARE AWARD GRANT NOTICE

 

Kimco Realty Corporation, a Maryland corporation (the “Company”), pursuant to
its 2020 Equity Participation Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”), a Performance Share
Award (“Performance Shares”). Each Performance Share represents the right to
receive one Share (as defined in the Plan) upon the achievement of certain
performance goals (“Restricted Shares”). This award is subject to all of the
terms and conditions set forth herein and in the Performance Share Award
Agreement attached hereto as Exhibit A (the “Performance Share Award Agreement”)
and the Plan, each of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Performance Share Award Agreement.

 

Participant:

[  ]

Grant Date:

[  ]

Target Number of Performance Shares:

[  ]

Performance Period:

January 1, [  ]– December 31, [  ]

Performance Goals:

Participant is eligible to be awarded Shares as of the applicable Payment Date
based upon the Company’s attainment of the Performance Goals set forth in
Section 2.2(b) of the Performance Share Award Agreement during the Performance
Period.

The Performance Goals applicable to this Performance Share Award relate to the
Company’s achievement of Total Stockholder Return relative to its Peer Group.

Termination:

Except as otherwise set forth in the Performance Share Award Agreement,
Participant shall forfeit all Performance Shares upon Participant’s Termination
of Service prior to the applicable Payment Date.

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Performance Share Award
Agreement and this Grant Notice. Participant has reviewed the Performance Share
Award Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Performance Share
Award Agreement and the Plan.

 

In addition, the Participant will be deemed to have accepted the award of
Performance Shares and agreed to be bound by the terms and conditions of the
Plan, the Performance Share Award Agreement and this Grant Notice, unless the
Participant informs the Company in writing within 30 days immediately following
the date hereof that the Participant wishes to reject the award of Performance
Shares. Failure to notify the Company in writing of the Participant’s rejection
of the award of Performance Shares during this 30-day period will result in the
Participant’s acceptance of the award of Performance Shares and the
Participant’s agreement to be bound by the terms and conditions of the Plan, the
Performance Share Award Agreement and this Grant Notice.

 

The Participant will accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Performance Share Award Agreement.

 

Kimco Realty Corporation:                         Participant:

 

 

 

________________________                         ________________________

[            ]                                   Name: [ ]

[            ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TO PERFORMANCE SHARE AWARD GRANT NOTICE

 

KIMCO REALTY CORPORATION PERFORMANCE SHARE AWARD AGREEMENT

 

Pursuant to the Performance Share Award Grant Notice (the “Grant Notice”) to
which this Performance Share Award Agreement (this “Agreement”) is attached,
Kimco Realty Corporation, a Maryland corporation (the “Company”), has granted to
Participant a performance share award (“Performance Shares”) under the Kimco
Realty Corporation 2020 Equity Participation Plan, as amended from time to time
(the “Plan”).

 

ARTICLE 1.     
GENERAL

1.1     Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.

 

(a)     “75% TSR” shall mean, with respect to the period beginning on the
Performance Commencement Date and ending on the Valuation Date, Total
Stockholder Return of the Company equal to the 75th percentile (as determined in
accordance with standard statistical methodology) of the range of the Total
Stockholder Returns of each of the constituent companies included in the Peer
Group.

 

(b)     “Average Market Value” shall mean the average of the closing price per
share of Common Stock (or per share of common stock of a constituent company in
the Peer Group, as applicable) for the applicable twenty (20) trading days
beginning or ending on a specified date for which such closing price is reported
by the New York Stock Exchange or such other authoritative source as the Company
may determine.

 

(c)     “Beginning Average Market Value” shall mean the Average Market Value
based on the twenty (20) trading days preceding the Performance Commencement
Date.

 

(d)     “Cause” shall mean (a) conviction of a crime (including conviction on a
nolo contendere plea) involving the commission by the Participant of a felony or
of a criminal act involving, in the good faith judgment of the Company, fraud,
dishonesty, or moral turpitude; (b) the Participant’s deliberate and continual
refusal to perform employment duties reasonably requested by the Company or an
Affiliate after thirty (30) days’ written notice by certified mail of such
failure to perform, specifying that the failure constitutes cause (other than as
a result of vacation, sickness, illness or injury); (c) prior to the occurrence
of a Change in Control, the Participant’s continued unsatisfactory performance
and/or behavior following issuance of progressive performance warnings and
reasonable time to improve; (d) fraud or embezzlement by the Participant
determined in accordance with the Company’s normal, internal investigative
procedures consistently applied in comparable circumstances; (e) the
Participant’s misconduct or negligence in connection with the business of the
Company or an Affiliate which has a substantial adverse effect on the Company or
the Affiliate; (f) a breach of fiduciary duty by the Participant to the Company;
or (g) the Participant’s violation of any of the Company policies prohibiting
harassment or discrimination in the workplace. Determination of Cause shall be
made by the Administrator in its sole discretion.

 

(e)     “Disability” shall mean that the Participant suffers from a physical or
mental condition which, in the reasonable judgment of a physician selected by
the Company, prevents the Participant from performing the Participant’s usual
and customary duties for the Company, with or without reasonable accommodation,
and is expected to result in death or can be expected to last for a continuous
period of not less than twelve months. The Participant’s receipt of disability
benefits for a period of not less than three months under the Company’s
long-term disability benefits plan or receipt of Social Security disability
benefits shall be deemed conclusive evidence of Disability for purposes of this
Agreement.

 

(f)     “Ending Average Market Value” shall mean the Average Market Value based
on the last twenty (20) trading days of the Performance Period; provided, that,
if a Change in Control occurs prior to the end of the Performance Period,
“Ending Average Market Value” shall mean the Average Market Value based on the
twenty (20) trading days ending on the last trading day prior to date of the
Change in Control.

 

(g)     “Good Reason.” A Participant shall have “Good Reason” to terminate his
or her employment with the Company following a Change in Control upon the
occurrence (without the Participant’s prior written consent) of (a) a diminution
in the base salary paid to a Participant on an annual basis, exclusive of any
bonus payments, commission payments or additional payments under any benefit
plan of the Company, (b) a material diminution in the Participant’s authority,
duties or responsibilities, (c) a material diminution in the authority, duties,
or responsibilities of the supervisor to whom the Participant is required to
report, (d) a material change in the geographic location at which the
Participant must perform the services, or (e) any other action or inaction that
constitutes a material breach by the Company of any written agreement under
which the Participant provides services; provided, however, that,
notwithstanding the foregoing, the Participant may not resign his or her
employment for Good Reason unless (i) the Participant has provided the Company
with at least thirty (30) days prior written notice of his or her intent to
resign for Good Reason (which notice must be provided within ninety (90) days
following the occurrence of the event(s) purported to constitute Good Reason);
and (ii) the Company has not remedied the alleged violation(s) within the
thirty-day period following its receipt of such notice.

 

(h)     “Maximum TSR” shall mean, with respect to the period beginning on the
Performance Commencement Date and ending on the Valuation Date, Total
Stockholder Return of the Company equal to or in excess of the 85th percentile
(as determined in accordance with standard statistical methodology) of the range
of the Total Stockholder Returns of each of the constituent companies included
in the Peer Group.

 

(i)     “Measurement Date” shall mean the last December 31st of the Performance
Period.

 

(j)     “Minimum TSR” shall mean, with respect to the period beginning on the
Performance Commencement Date and ending on the Valuation Date, Total
Stockholder Return of the Company equal to the 25th percentile (as determined in
accordance with standard statistical methodology) of the range of the Total
Stockholder Returns of each of the constituent companies included in the Peer
Group.

 

(k)     “Payment Date” shall mean the date the Administrator determines that the
Shares payable with respect to the Performance Shares, pursuant to Section
2.2(b), shall be awarded to Participant, which date shall be no later than sixty
(60) days after the Valuation Date (for the avoidance of doubt, this deadline is
intended to comply with the “short-term deferral” exception from Section 409A of
the Code).

 

(l)     “Peer Group” shall mean the Company’s peer group set forth on Exhibit B
to the Agreement; provided, however, that if a constituent company in the Peer
Group ceases to be actively traded, due, for example, to merger or bankruptcy or
the Committee otherwise reasonably determines that it is no longer suitable for
the purposes of this Agreement, then such company shall be removed from the Peer
Group.

 

(m)     “Performance Commencement Date” shall mean the first date of the
Performance Period.

 

(n)      “Performance Goals” shall mean the Total Stockholder Return goals
described in Section 2.2(b) (including the Minimum TSR, Target TSR, 75% TSR and
Maximum TSR), each of which shall be measured with respect to the period
beginning on the Performance Commencement Date and ending on the Valuation Date.

 

(o)     “Performance Period” shall mean the Performance Period set forth in the
Grant Notice.

 

(p)     “Qualifying Termination” shall mean (i) Participant incurs a Termination
of Service as a result of death or Disability, (ii) Participant is entitled to a
Severance Payment under the Company’s Executive Severance Plan and complies with
Section 3.03 of such plan no later than fifty-five (55) days following such
Termination of Service, (iii) Participant incurs a Termination of Service due to
Retirement or (iv) Participant incurs a Termination of Service by the Company
without Cause or as a result of the Participant’s resignation for Good Reason
and, in either case, executes (and does not revoke) a release of claims in a
form acceptable to the Company within sixty (60) days following the date of such
Termination of Service.

 

(q)     “Restrictions” shall mean the restrictions on sale or other transfer of
the Restricted Shares set forth in Section 4.2, and the exposure to forfeiture
of the Restricted Shares set forth in Section 2.5.

 

(r)     “Target TSR” shall mean, with respect to the period beginning on the
Performance Commencement Date and ending on the Valuation Date, Total
Stockholder Return of the Company equal to the 50th percentile (as determined in
accordance with standard statistical methodology) of the range of the Total
Stockholder Returns of each of the constituent companies included in the Peer
Group.

 

(s)     “Total Stockholder Return” or “TSR” shall mean the percentage
appreciation (positive or negative) in the Common Stock Price from the
Performance Commencement Date to the Valuation Date, determined by dividing (i)
the difference obtained by subtracting (A) the Beginning Average Market Value,
from (B) the Ending Average Market Value on the Valuation Date plus all cash
dividends paid on a share of common stock from the Performance Commencement Date
to the Valuation Date, assuming same-day reinvestment into common stock on the
applicable ex-dividend date by (ii) the Beginning Average Market Value.
Additionally, appropriate adjustments to the Total Stockholder Return may be
made by the Administrator to take into account all stock dividends, stock
splits, reverse stock splits and other similar events, including as set forth in
Section 4.4 hereof, that occur prior to the Valuation Date.

 

(t)     “Valuation Date” shall mean, with respect to the Performance Period, the
earliest of (i) the Measurement Date or (ii) the date upon which a Change in
Control shall occur.

 

1.2     Incorporation of Terms of Plan. The Performance Shares and any Shares
paid with respect to the Performance Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

 

ARTICLE 2.     
GRANT OF PERFORMANCE SHARES

2.1     Grant of Performance Shares. In consideration of Participant’s past
and/or continued employment with or service to the Company or an Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Grant Notice (the “Grant Date”), the Company grants to Participant
an award of Performance Shares as set forth in the Grant Notice, upon the terms
and conditions set forth in the Plan and this Agreement.

 

2.2     Performance Conditions.

 

(a)     The payment of Shares with respect to Participant’s Performance Shares
is contingent on the attainment of the Performance Goals. Accordingly,
Participant will not become entitled to payment with respect to the Performance
Shares subject to this Agreement unless and until the Administrator determines
whether and to what extent the Performance Goals have been attained. Upon such
determination by the Administrator and subject to the provisions of the Plan and
this Agreement, Participant shall be entitled to payment of that portion of the
Performance Shares as corresponds to the Performance Goals attained (as
determined by the Administrator in its sole discretion) as set forth in Section
2.2(b) below.

 

(b)     The number of Shares that shall be awarded pursuant to the Performance
Shares shall be determined as of the applicable Valuation Date, based on the
Company’s Total Stockholder Return, as follows:

 

(i)     If, as of a Valuation Date, the Company’s TSR with respect to the period
beginning on the Performance Commencement Date and ending on such Valuation Date
is less than the Minimum TSR, then no Shares shall be awarded and the
Performance Shares shall thereupon be forfeited.

 

(ii)     If, as of a Valuation Date, the Company’s TSR with respect to the
period beginning on the Performance Commencement Date and ending on such
Valuation Date is equal to the Minimum TSR, then the Company shall award to
Participant that number of Shares equal to 50% of the Target Number of
Performance Shares set forth on the Grant Notice and the remaining Performance
Shares shall thereupon be forfeited.

 

(iii)     If, as of a Valuation Date, the Company’s TSR with respect to the
period beginning on the Performance Commencement Date and ending on such
Valuation Date is equal to the Target TSR, then the Company shall award to
Participant that number of Shares equal to 100% of the Target Number of
Performance Shares set forth on the Grant Notice.

 

(iv)     If, as of a Valuation Date, the Company’s TSR with respect to the
period beginning on the Performance Commencement Date and ending on such
Valuation Date is equal to the 75% TSR, then the Company shall award to
Participant that number of Shares equal to 150% of the Target Number of
Performance Shares set forth on the Grant Notice.

 

(v)     If, as of a Valuation Date, the Company’s TSR with respect to the period
beginning on the Performance Commencement Date and ending on such Valuation Date
is equal to the Maximum TSR, then the Company shall award to Participant that
number of Shares equal to 200% of the Target Number of Performance Shares set
forth on the Grant Notice.

 

(vi)     The number of Shares to be awarded if, as of a Valuation Date, the
Company’s Total Stockholder Return with respect to the period beginning on the
Performance Commencement Date and ending on such Valuation Date is between the
Minimum TSR and the Target TSR, between the Target TSR and the 75% TSR or
between the 75% TSR and the Maximum TSR shall be determined by means of linear
interpolation and the remaining Performance Shares shall thereupon be forfeited.
For the avoidance of doubt, the maximum number of Shares that may be awarded to
Participant hereunder with respect to the Performance Period shall be equal to
that number of Shares equal to 200% of the Target Number of Performance Shares
set forth on the Grant Notice; no additional Shares above 200% of the Target
Number of Performance Shares set forth on the Grant Notice shall be awarded if
the Company’s TSR exceeds the Maximum TSR.

 

2.3     Effect of Termination of Service.

 

(a)     Notwithstanding any contrary provision of this Agreement, upon
Participant’s Termination of Service for any or no reason prior to the Valuation
Date, all rights with respect to any unpaid Performance Shares shall immediately
terminate, and Participant shall not be entitled to any payments or benefits
with respect thereto.

 

(b)     Notwithstanding Section 2.3(a), in the event of a Termination of Service
as a result of a Qualifying Termination, Participant shall remain eligible to
receive payment from the Performance Shares subject to the terms of Section
2.2(b) above without regard to the continued employment condition. Any such
payments shall occur on the applicable Payment Date set forth in Section 2.4
below.

 

2.4     Payment of Restricted Shares. The number of Shares to be paid with
respect to the Performance Shares, as set forth in Section 2.2(b), above, shall
be awarded to Participant on the Payment Date, subject to Sections 2.5 and 2.7,
below.

 

2.5     Change in Control. Notwithstanding any contrary provision of this
Agreement, in the event of a Change in Control at any time prior to the
Measurement Date, that number of Shares determined pursuant to Section 2.2(b)
hereof for the period beginning on the Performance Commencement Date and ending
on the date of the Change in Control shall be issued to Participant immediately
prior to (and subject to the consummation of) such Change in Control. The Shares
issued to Participant immediately prior such Change in Control shall continue to
vest over the remainder of the Performance Period (such unvested Shares, the
“Restricted Shares”), subject to (i) immediate vesting of the Restricted Shares
in the event of a Qualifying Termination (before or after the Change in
Control), (ii) immediate vesting of the Restricted Shares in the event the
successor corporation (or any of its parent entities) does not assume or
substitute the Restricted Shares for equivalent rights in connection with such
Change in Control, and (iii) immediate vesting of the Restricted Shares on the
earlier of (A) the date of the Change in Control if Participant is eligible for
Retirement on such date, or (B) the date Participant becomes eligible for
Retirement if Participant is not eligible for Retirement on the date of the
Change in Control. If Participant incurs a Termination of Service that does not
qualify as a Qualifying Termination, all outstanding Restricted Shares shall be
immediately forfeited.

 

2.6     Consideration to the Company. In consideration of the grant of the award
of Performance Shares by the Company, Participant agrees to render faithful and
efficient services to the Company or any Affiliate. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Affiliate or shall interfere with or restrict in
any way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.

 

2.7     Rights as Stockholder. The holder of the Performance Shares shall not
be, nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the Performance Shares and any Shares underlying the Performance Shares and
deliverable hereunder unless and until such Shares shall have been issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company); provided, however, that any and all cash dividends paid on Restricted
Shares and any and all shares of Common Stock, capital stock or other securities
received by or distributed to Participant with respect to the Restricted Shares
as a result of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company (“Distributions”) shall also be subject to the
Restrictions until such restrictions on the such Restricted Shares lapse or are
removed pursuant to this Agreement (at which point such portion of the
Distributions held by the Company that was paid on those Restricted Shares as to
which the Restrictions lapse or are removed shall also be released to
Participant (provided that in no event shall more than 100% of the Distributions
be paid to Participant)) and any other Distributions shall be forfeited at such
time as the corresponding Restricted Shares are forfeited by Participant
pursuant to this Agreement. Until the Restricted Shares vest, any certificates
representing the Restricted Shares may bear such legends evidencing Restrictions
as may be determined by the Company in its discretion.

 

2.8     Award of Shares. On the applicable Payment Date, the Company shall cause
that number of Shares to be registered in the name of Participant (which shall
be entered in book entry form or held in custody by the Company or its designee,
as determined by the Company in its sole discretion, until such time as the
Restricted Shares become vested pursuant to Section 2.5) equal to the number of
Performance Shares subject to this award that are payable pursuant to the
achievement of the Performance Goals as set forth in Section 2.2(b), above.
Notwithstanding the foregoing, in the event Shares cannot be issued pursuant to
Section 2.9(a), (b) or (c) hereof, then the Shares shall be issued pursuant to
the preceding sentence as soon as administratively practicable after the
Administrator determines that Shares can again be issued in accordance with
Sections 2.9(a), (b) and (c) hereof.

 

2.9     Conditions to Delivery of Shares. The Shares deliverable hereunder, or
any portion thereof, may be either previously authorized but unissued shares of
Common Stock or issued shares of Common Stock which have then been reacquired by
the Company. Such shares of Common Stock shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any Shares deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:

 

(a)     The admission of such shares of Common Stock to listing on all stock
exchanges on which such shares of Common Stock are then listed;

 

(b)     The completion of any registration or other qualification of such shares
of Common Stock under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;

 

(c)     The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and

 

(d)     The receipt by the Company of full payment for such shares of Common
Stock, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 4.5 hereof.

 

2.10     No 83(b) Election. Participant covenants that he or she will not make
an election under Section 83(b) of the Code with respect to the receipt of any
Restricted Shares without the consent of the Administrator, which the
Administrator may grant or withhold in its sole discretion.

 

ARTICLE 3.      

DIVIDEND EQUIVALENTS

3.1     Grant of Dividend Equivalents. The Company hereby grants to Participant
an award of Dividend Equivalents as set forth in this Article 3 (the “Dividend
Equivalents”), subject to all of the terms and conditions in this Agreement and
the Plan. The Dividend Equivalents hereunder shall remain outstanding from the
Grant Date through the earlier to occur of (a) the termination or forfeiture for
any reason of the Performance Shares to which such Dividend Equivalent
corresponds, or (b) the delivery to Participant of the Shares, whether vested or
unvested, underlying the Performance Shares to which such Dividend Equivalent
corresponds. Participant shall not be entitled to any payment under a Dividend
Equivalent with respect to any dividend with a record date that occurs prior to
the Grant Date or after the termination of such Performance Shares for any
reason, whether due to payment, forfeiture or otherwise. If any Performance
Share linked to a Dividend Equivalent fails to vest and is forfeited for any
reason, then (a) the linked Dividend Equivalent shall be forfeited as well, (b)
any amounts otherwise payable in respect of such Dividend Equivalent shall be
forfeited without payment, and (c) the Company shall have no further obligations
in respect of such Dividend Equivalent.

 

3.2     Payment of Dividend Equivalents. Dividend Equivalents shall be paid in
Shares (or Restricted Shares to the extent the related Shares are paid in the
form of Restricted Shares) only on the number of Shares underlying the
Performance Shares that vest in accordance with this Agreement by determining
the sum of the dividends paid or payable on such number of Shares with respect
to each record date that occurs between the Grant Date and the date on which the
Performance Shares are settled pursuant to Section 2.4 (without any interest or
compounding), divided (to the third decimal point) by the Fair Market Value of
the Common Stock on the date on which the Performance Shares are settled
pursuant to Section 2.4. The issuance of Shares in settlement of the Dividend
Equivalents shall occur at the same time as the vested Performance Shares to
which such Dividend Equivalents correspond are settled pursuant to Section 2.4.
In no event will fractional shares be issued upon settlement of the Dividend
Equivalents. In lieu of any fractional Share, the Company shall make a cash
payment to Participant equal to the Fair Market Value of such fractional Share
on the date the Dividend Equivalents are settled pursuant to this Article 3.

 

3.3     Separate Payments. Dividend Equivalents and any amounts that may become
distributable in respect thereof shall be treated separately from the
Performance Shares and the rights arising in connection therewith for purposes
of the designation of time and form of payments required by Section 409A of the
Code.

 

ARTICLE 4.      

OTHER PROVISIONS

4.1     Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Performance Shares.

 

4.2     Grant is Not Transferable. During the lifetime of Participant, neither
the Performance Shares nor the Restricted Shares may be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the Performance Shares have
been issued, and all restrictions, including vesting restrictions, applicable to
such Shares have lapsed. Neither the Performance Shares, the Restricted Shares
nor any interest or right therein shall be liable for the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

4.3     Binding Agreement. Subject to the limitation on the transferability of
the Performance Shares contained herein, this Agreement will be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.

 

4.4     Adjustments Upon Specified Events. The Administrator may accelerate
payment of the Performance Shares in such circumstances as it, in its sole
discretion, may determine. In addition, upon the occurrence of certain events
relating to the shares of the Common Stock contemplated by Section 12.2 of the
Plan, the Administrator shall make such adjustments as the Administrator deems
appropriate in the number of Performance Shares then outstanding and the number
and kind of securities that may be issued in respect of the Performance Shares.
Participant acknowledges that the Performance Shares are subject to amendment,
modification and termination in certain events as provided in this Agreement and
Section 12.2 of the Plan.

 

4.5     Withholding.

 

(a)     Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Participant of any sums required by
applicable law to be withheld with respect to the grant of the Performance
Shares or the issuance or vesting of the Shares. Such payment shall be made by
deduction from other compensation payable to Participant or in such other form
of consideration acceptable to the Company which may, in the sole discretion of
the Administrator, include:

 

(i)     Cash or check;

 

(ii)      Surrender of shares of Common Stock (including, without limitation,
Shares otherwise payable pursuant to the Performance Shares) held for such
period of time as may be required by the Administrator in order to avoid adverse
accounting consequences and having a Fair Market Value on the date of delivery
equal to the applicable amount required to be withheld by statute; or

 

(iii)     Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to Shares payable pursuant to the
Performance Shares, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of its
withholding obligations; provided that payment of such proceeds is then made to
the Company at such time as may be required by the Company, but in any event not
later than the settlement of such sale).

 

(b)     The Company shall not be obligated to deliver any new certificate
representing Shares to Participant or Participant’s legal representative or
enter such Shares in book entry form unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the Performance Shares or the
issuance of Shares pursuant to the Performance Shares.

 

4.6     Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company at its principal executive office or
the Secretary’s then-current email address or facsimile number, and any notice
to be given to Participant shall be addressed to Participant at Participant’s
last address, email address or facsimile number reflected on the Company’s
records. By a notice given pursuant to this Section 4.6, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

4.7     Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

4.8     Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

4.9     Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Performance
Shares are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

4.10     Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Performance Shares in any material way without the prior
written consent of Participant.

 

4.11     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 4.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

4.12     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Performance Shares and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

4.13     Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

 

4.14     Section 409A. The Performance Shares and Restricted Shares are not
intended to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, “Section 409A”).
However, notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Administrator determines that the Performance
Shares and/or the Restricted Shares (or any portion thereof) may be subject to
Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, the Grant Notice or
this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the
Performance Shares and/or Restricted Shares to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.

 

4.15     Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the Performance
Shares and the Shares, and rights no greater than the right to receive shares of
Common Stock as a general unsecured creditor with respect to the Performance
Shares and/or the Shares, as and when payable hereunder. Nothing in the Plan or
this Agreement shall confer upon Participant any right to continue in the employ
or service of the Company or any Affiliate or shall interfere with or restrict
in any way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

PEeR Group

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

[____________________]

 

 

 

 

 

 

 

 